Acknowledgements
In the reply filed October 11, 2022, the applicant amended claims 1, 8, and 16. 
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novak (U.S. Patent No. 11,143,009).
Regarding Claim 1, Novak discloses a reverse flow gas separator for separating gas from liquid in a wellbore comprising: 
A housing (Novak: 52) having a housing intake (Novak: 118); 
Wherein there is a first void space (Novak: 116) within the housing (Novak: 52); and 
A driveshaft (Novak: 70) disposed adjacent to the first void space (Novak: 116); 
Wherein the drive shaft is hollow and comprises a second void space (Novak: 124) disposed within the interior of the drive shaft; 
Wherein the second void space (Novak: 124) is continuous from a driveshaft intake (Novak: 126) to an opening in a terminal end (Novak: 106) of the driveshaft (Novak: 70); 
Wherein the housing intake (Novak: 118) and driveshaft intake (Novak: 126) are positioned relative to each other such that a fluid entering the housing intake (Novak: 118) reverses flow relative to the flow of the fluid from outside the reverse flow gas separator in order for the fluid to enter the driveshaft intake (Novak: 126) (Figure 7, 8).
Regarding Claim 2, Novak discloses the reverse flow gas separator of claim 1, further comprising a head coupled to the housing (Novak: 52); 
Wherein the head (Novak: 136) comprises a gas exit port (Novak: 120) that is fluidically connected to the first void space (Novak: 116) and the wellbore.
Regarding Claim 3, Novak discloses the reverse flow gas separator of claim 2, wherein the gas exit port (Novak: 120) is angled within the head (Novak: 136) such that a first opening of the gas exit port (Novak: 120) is positioned adjacent the drive shaft and further such that a second opening of the gas exit port (Novak: 120) opens to the wellbore.
Regarding Claim 4, Novak discloses the reverse flow gas separator of claim 1, wherein the driveshaft intake (Novak: 126) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the driveshaft (Novak: 70).
Regarding Claim 7, Novak discloses the reverse flow gas separator of claim 1, wherein the first void space (Novak: 116) is defined by the interior of the housing (Novak: 52) and the exterior of the driveshaft (Novak: 70) and further wherein the first void space (Novak: 116) is continuous from the housing intake (Novak: 118) to the driveshaft intake (Novak: 126) and is not divided within its dimensions.
Regarding Claim 8, Novak discloses a method for separating gas from liquid in a wellbore comprising: 
Allowing a fluid to enter a reverse flow gas separator comprising a housing (Novak: 52), 
A first void space (Novak: 116) within the housing (Novak: 52), 
A driveshaft (Novak: 70) disposed adjacent to the first void space (Novak: 116), and a second void space (Novak: 124) disposed within the interior of the drive shaft; 
Reversing the flow of the fluid inside the reverse flow gas separator; 
Wherein the fluid comprises a liquid and a gas; 
Wherein the housing (Novak: 52) comprises a housing intake (Novak: 118) and wherein the driveshaft (Novak: 70) comprises a driveshaft intake (Novak: 126); 
Wherein the housing intake (Novak: 118) and driveshaft intake (Novak: 126) are positioned relative to each other such that when the fluid enters the housing intake (Novak: 118) it reverses flow relative to the flow of the fluid from outside the reverse flow gas separator in order for the fluid to enter the driveshaft intake (Novak: 126) (Figure 7, 8); 
Flowing the gas out of the first void space (Novak: 116) and into the wellbore; and 
Flowing the liquid into the second void space (Novak: 124).
Regarding Claim 9, Novak discloses the method of claim 8, wherein the gas is flowed out of the first void space (Novak: 116) through a gas exit port (Novak: 120) that is fluidically connected to the first void space (Novak: 116) and the wellbore.
Regarding Claim 10, Novak discloses the method of claim 9, wherein the gas exit port (Novak: 120) is disposed within a head (Novak: 136) and is angled within the head (Novak: 136) such that a first opening of the gas exit port (Novak: 120) is positioned adjacent the drive shaft and further such that a second opening of the gas exit port (Novak: 120) opens to the wellbore.
Regarding Claim 11, Novak discloses the method of claim 8, wherein the driveshaft (Novak: 70) comprises a driveshaft intake (Novak: 126) comprising at least one side that is angled inward at a direction and grade that is not perpendicular with the driveshaft (Novak: 70).
Regarding Claim 12, Novak discloses the method of claim 11, wherein the second void space (Novak: 124) is continuous from the driveshaft intake (Novak: 126) to an opening in a terminal end (Novak: 106) of the driveshaft (Novak: 70)
Regarding Claim 15, Novak discloses the method of claim 8, wherein the first void space (Novak: 116) is defined by the interior of the housing (Novak: 52) and the exterior of the driveshaft (Novak: 70) and further wherein the first void space (Novak: 116) is continuous from the housing intake (Novak: 118) to the driveshaft intake (Novak: 126) and is not divided within its dimensions.
Regarding Claim 16, Novak discloses a system for separating a liquid from a gas, the system comprising: a reverse flow gas separator comprising: 
A housing (Novak: 52) having a housing intake (Novak: 118); 
Wherein there is a first void space (Novak: 116) within the housing (Novak: 52); and 
A driveshaft (Novak: 70) disposed adjacent to the first void space (Novak: 116); wherein the drive shaft is hollow and comprises a second void space (Novak: 124) disposed within the interior of the drive shaft; 
Wherein the second void space (Novak: 124) is continuous from a driveshaft intake (Novak: 126) to an opening in a terminal end (Novak: 106) of the driveshaft (Novak: 70); 
Wherein the housing intake (Novak: 118) and driveshaft intake (Novak: 126) are positioned relative to each other such that a fluid entering the housing intake (Novak: 118) reverses flow relative to the flow of the fluid from outside the reverse flow gas separator in order for the fluid to enter the driveshaft intake (Novak: 126) (Figure 7, 8); and 
A pump (Novak: 60) upstream of the reverse flow gas separator and fluidically connected to the second void space (Novak: 124).
Regarding Claim 17, Novak discloses the system of claim 16, wherein the reverse flow gas separator further comprises a head (Novak: 136) coupled to the housing (Novak: 52); 
Wherein the head (Novak: 136) comprises a gas exit port (Novak: 120) that is fluidically connected to the first void space (Novak: 116) and the wellbore.
Regarding Claim 18, Novak discloses the system of claim 17, wherein the gas exit port (Novak: 120) is angled within the head (Novak: 136) such that a first opening of the gas exit port (Novak: 120) is positioned adjacent the drive shaft and further such that a second opening of the gas exit port (Novak: 120) opens to the wellbore.
Regarding Claim 19, Novak discloses the system of claim 16, wherein the driveshaft intake (Novak: 126) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the driveshaft (Novak: 70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak.
Regarding Claim 5, Novak discloses the reverse flow gas separator of claim 1, except for wherein the housing intake (Novak: 118) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Novak: 52), however it would have been obvious to one having ordinary skill in the art at the time the invention as made to angle the housing intake as a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding Claim 13, Novak discloses the method of claim 8, except for wherein the housing (Novak: 52) comprises a housing intake (Novak: 118) comprising at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Novak: 52), however it would have been obvious to one having ordinary skill in the art at the time the invention as made to angle the housing intake as a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding Claim 20, Novak discloses the system of claim 16, except for wherein the housing intake (Novak: 118) comprises at least one side that is angled inward at a direction and grade that is not perpendicular with the housing (Novak: 52), however it would have been obvious to one having ordinary skill in the art at the time the invention as made to angle the housing intake as a change in the shape of a prior art device is a design consideration within the skill of the art.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679

/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/MATTHEW R BUCK/Primary Examiner, Art Unit 3679